          Case 4:19-cv-00892-HSG Document 66 Filed 05/01/19 Page 1 of 5



1    ARNOLD & PORTER KAYE SCHOLER LLP
     Irvin B. Nathan*
2    Robert N. Weiner*
     Andrew T. Tutt*
3    Kaitlin Konkel*
     Samuel F. Callahan*
4    601 Massachusetts Ave, NW
     Washington, DC 20001
5    Telephone: (202) 942-5000
     irv.nathan@arnoldporter.com
6    *Pro hac vice application forthcoming
7    Douglas A. Winthrop (SBN 183532)
     Three Embarcadero Center, 10th Floor
8    San Francisco, CA 94111
     Telephone: (415) 471-3100
9    douglas.winthrop@arnoldporter.com
10   Counsel for Amici Curiae Former Members of Congress
11

12                              UNITED STATES DISTRICT COURT

13                           NORTHERN DISTRICT OF CALIFORNIA

14                                      OAKLAND DIVISION

15

16   SIERRA CLUB, et al.,                            Case No.: 4:19-cv-00892-HSG

17                       Plaintiffs,                 CONSENT MOTION FOR LEAVE TO
                                                     FILE BRIEF OF FORMER MEMBERS OF
18          v.                                       CONGRESS AS AMICI CURIAE IN
                                                     SUPPORT OF PLAINTIFFS’ MOTION
19   DONALD J. TRUMP, President of the United        FOR PRELIMINARY INJUNCTION
     States, in his official capacity, et. al.,
20
                         Defendants.
21

22

23

24

25

26

27

28


                   Motion for Leave to File Brief as Amici Curiae (4:19-cv-00892-HSG)
         Case 4:19-cv-00892-HSG Document 66 Filed 05/01/19 Page 2 of 5



1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

2           Amici curiae are a bipartisan group of more than 100 former Members of the House of

3    Representatives, both Republicans and Democrats. They respectfully move for leave to file the

4    attached brief in the above-captioned matter. Plaintiffs and defendants consent to amici’s motion.

5    A copy of the proposed brief and a proposed order are attached. A full listing of amici appears in

6    Appendix A of the proposed brief.

7                                     STATEMENT OF INTEREST

8           Amici’s motion should be granted because, as former members of Congress and as citizens

9    of our Nation, they have a strong interest in preventing Executive Branch overreach from degrading

10   Congress’s unique and important role in America’s tripartite system of separated powers. Amici

11   have served an aggregate of approximately 1,500 years in Congress, hail from 36 States, and include

12   21 former Members from the states of the Ninth Circuit. Amici disagree on many issues of policy

13   and politics. Some amici believe that a wall along the Southern Border is in the national interest.

14   Others do not. But all amici agree that the Executive Branch is undermining the separation of powers

15   by proposing to spend tax dollars to build a border wall that Congress repeatedly and emphatically

16   refused to fund. Rarely in our Nation’s history has the Executive Branch launched such an assault

17   on Congress’s exclusive legislative powers. In the statement quoted above and many others like it,

18   the President’s essential rationalization for unilateral Executive Branch action is that Congress has

19   refused to authorize his requested appropriation. This subversion of Article I has caused, and

20   continues to cause, grave harm to the House as an institution. If this Court refuses to address the

21   merits or supports the Administration’s usurpation of congressional authority, the unchecked

22   expansion of the Executive’s power at the expense of the Legislative Branch will threaten our

23   democracy. Each of the amici swore an oath to protect the Constitution; each has seen firsthand how

24   the separation of powers safeguards the rights of the American people; and each firmly believes that

25   defending Congress’s power of the purse is essential to preserving democracy’s promise that

26   Americans’ hard-earned tax dollars are spent in accordance with the will of the people.

27

28

                                                   -1­
                  Motion for Leave to File Brief as Amici Curiae (4:19-cv-00892-HSG)
         Case 4:19-cv-00892-HSG Document 66 Filed 05/01/19 Page 3 of 5



1                                               ARGUMENT

2            This Court may in its discretion allow the participation of amicus curiae, and does not

3    impose “strict prerequisites that must be established prior to qualifying for amicus status.” In re

4    Dynamic Random Access Memory Antitrust Litig., No. M-02-1486-PJH, 2007 WL 2022026, at *1

5    (N.D. Cal. July 9, 2007). Rather, “an individual or entity seeking to appear as amicus must merely

6    make a showing that his/its participation is useful to or otherwise desirable to the court.” Id.

7            Here, the Court would benefit from briefing by former members of Congress because this

8    suit concerns a subject on which they have unique perspective and a wealth of practical experience:

9    the separation of powers. Some of the amici have served in leadership positions in their respective

10   party caucuses, including as Majority Leader; several have served on the Appropriations, Budget

11   and Intelligence Committees of the House; and some have gone on to serve in the Senate or in the

12   Executive Branch. Two amici have served as U.S. Secretaries of the Defense Department (one

13   Democrat and one Republican) and are particularly well versed in the laws and practices

14   surrounding the Defense Department budget. One has served as the head of the Office of

15   Management and Budget and went on to serve as Chief of Staff to the President. All of the amici

16   are uniquely positioned to offer their perspective because they are former members of the

17   Legislative Branch intimately familiar with the appropriations process, which is at the heart of this

18   case.

19                                             CONCLUSION

20           For the foregoing reasons, amici’s motion for leave to file the attached brief should be

21   granted.

22

23

24

25

26

27

28

                                                    -2­
                   Motion for Leave to File Brief as Amici Curiae (4:19-cv-00892-HSG)
          Case 4:19-cv-00892-HSG Document 66 Filed 05/01/19 Page 4 of 5



1    Dated: May 1, 2019                          ARNOLD & PORTER KAYE SCHOLER LLP

2

3

4                                                By: /s/ Douglas A. Winthrop_____
                                                     Irvin B. Nathan*
5                                                    Robert N. Weiner*
                                                     Andrew T. Tutt*
6                                                    Kaitlin Konkel*
                                                     Samuel F. Callahan*
7                                                    601 Massachusetts Ave. NW
                                                     Washington, DC 20001
8                                                    (202) 942-5000
                                                     irv.nathan@arnoldporter.com
9                                                    robert.weiner@arnoldporter.com
                                                     andrew.tutt@arnoldporter.com
10                                                   kaitlin.konkel@arnoldporter.com
                                                     sam.callahan@arnoldporter.com
11
                                                      Douglas A. Winthrop
12                                                    10th Floor
                                                      Three Embarcadero Center
13                                                    San Francisco, CA 94111
                                                      (415) 471-3100
14                                                    douglas.winthrop@arnoldporter.com

15                                                    Counsel for Amici Curiae

16                                                    *Application for admission pro hac vice
                                                      forthcoming
17

18

19

20

21

22

23

24

25

26

27

28

                                                  -3­
                 Motion for Leave to File Brief as Amici Curiae (4:19-cv-00892-HSG)
          Case 4:19-cv-00892-HSG Document 66 Filed 05/01/19 Page 5 of 5



1
                                       CERTIFICATE OF SERVICE
2
             I hereby certify that this document filed through the ECF system will be sent electronically
3    to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
     will be sent to those indicated as non-registered participants on the date of electronic filing.
4
                                                  /s/ Douglas A. Winthrop_____
5                                                 Douglas A. Winthrop
                                                  10th Floor
6                                                 Three Embarcadero Center
                                                  San Francisco, CA 94111
7                                                 (415) 471-3100
                                                  douglas.winthrop@arnoldporter.com
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
